Name: COUNCIL REGULATION (EEC) No 2235/93 of 5 August 1993 amending Regulation (EEC) No 520/92 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  European construction;  Europe
 Date Published: nan

 10 . 8 . 93 Official Journal of the European Communities No L 200/5 COUNCIL REGULATION (EEC) No 2235/93 of 5 August 1993 amending Regulation (EEC) No 520/92 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part initialled on 16 July 1993 and has been provisionally applied since 1 July 1993 ; Whereas it is necessary to provide that the provisions of the Additional Protocol concerning agricultural products be applied according to the same procedures as those concerning the Interim Agreement, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic ('), of the other part, entered into force on 1 March 1992 ; Whereas the Czech Republic and the Slovak Republic have declared to the Community that as successor States to the Czech and Slovak Federal Republic, they will continue to be subject to all obligations arising under all agreements between the Czech and Slovak Federal Repu ­ blic and the European Communities, and in particular under the Interim Agreement ; Whereas Regulation (EEC) No 520/92 (2) established, inter alia, provisions for the application of Article 14 (2) and (4) of the Interim Agreement concerning agricultural products ; Whereas an Additional Protocol to the Interim Agree ­ ment has been negotiated between the parties, was HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 1 of Regulation (EEC) No 520/92 : 'Provisions for the application of Article 4 of the Additional Protocol and for the transition between the original import regime and the import regime therein provided for shall be adopted in accordance with the same procedure.' Article 2 This Regulation shall enter into force on the day its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1993 . For the Council The President W. CLAES (') OJ No L 115, 30. 4. 1992, p . 2 . (2) OJ No L 56, 29. 2. 1992, p. 9 .